DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/20 has been entered.

Claim Objections
3.    Claims 1 is objected to because of the following informalities:  
A) Applicant recites “the edge-sealed” in claim 1 line 27.  Applicant previously recited “the sealed edge” in claim 1 line 25. In order to maintain consistency of terminology throughout the application, it appears as if applicant may have intended to recite “the sealed edge” in line 27. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          A) In applicant’s newly amended claim 1 submitted 10/16/20, applicant has amended the claims to recite an embodiment including steps of “forming an internal supporting structure at one side of any one of the first and the second metal plate member selectively by an external deforming force, a machining process and additional elements”.   From a review of the specification, it appears as if the recited limitations were previously claimed in the alternative. Applicant describes forming the internal support structure 1c by “an external deforming OR additional elements”, as described on page 7 lines 14-15 as well as page 11 lines 17-19 of the written description of the specification of the instant application.  There appears to be no support for an embodiment having a combination of steps of forming an internal supporting structure by an external deforming force, a machining process AND additional elements, as newly amended to recite. The recited limitation is therefore considered new matter not supported in the original disclosure as filed.  

            B) Claims 2-3 and 5-8 are rejected as a result of being dependent on a rejected claim. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        A) Applicant has amended claim 1 to include a step of forming an internal support structure “by an external deforming force, a machining process and additional elements”. However, during forming of the internal support structure, it does not OR additional elements”, as described on page 7 lines 14-15 as well as page 11 lines 17-19 of the written description of the specification of the instant application.  The newly recited limitation of forming the internal support structure by a combination of an external deforming force, a machining process and additional elements is unclear and appears to be an inaccurate description of applicant’s claimed invention.  
B)   Applicant recites “a plurality of supporting elements such as supporting post can be provided” in claim 1 line 16-17.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “a plurality of supporting elements”, and the claim also recites “such as supporting post” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
C)   Applicant recites “similar or different in size” in claim 5 line 2-3. The recited limitation is indefinite.  The structure applicant is intending to define is unclear.  It is unclear whether the size applicant is referring to include a length, width, thickness, shape, or a combination thereof. In addition the scale of being “similar or different” is unclear and indefinite.  
D)  Claims 2-3 and 5-8 are rejected as a result of being dependent on a rejected claim. 

8.	Regarding to claims 1-3 and 5-8, the patentability cannot be determined at this time in view of the above 112 (a) rejection. 


Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726